Citation Nr: 1822408	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-25 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for an acquired psychiatric disability, to include anxiety disorder, prior to September 22, 2013, and in excess of 50 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In January 2016, the Board granted a 50 percent rating, but no higher from September 22, 2013 for acquired psychiatric disability.  The Board continued a 30 percent evaluation prior to that date and also denied entitlement to an extraschedular rating for acquired psychiatric disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in July 2017 issued a Memorandum Decisions, vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Decision.


FINDINGS OF FACT

1. Prior to August 23, 2013, the Veteran's acquired psychiatric disability was manifested by occupational and social impairment due to reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

2. As of August 23, 2013, the Veteran's acquired psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

3. The Veteran's service-connected disabilities include the following: acquired psychiatric disability, rated as 50 percent disabling; peripheral neuropathy in the left and right lower extremities, each rated as 10 percent disabling; and diabetes mellitus, type II, rated as 20 percent disabling; with a combined disability rating of 70 percent.

4. The Veteran's service-connected disabilities of acquired psychiatric disability, peripheral neuropathy of the left and right lower extremities, and diabetes mellitus, type II, render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability rating for an acquired psychiatric disorder, to include general anxiety disorder, prior to August 23, 2013 were met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).

2. The criteria for a 70 percent disability rating for an acquired psychiatric disorder, to include general anxiety disorder, as of August 23, 2013 have been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).

3. The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.16(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in August 2010.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from VA treatment and those submitted by the Veteran's attorney.

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from September 2010 and August 23, 2013.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, staged ratings were assigned and the Board finds that staged ratings are still appropriate, although the specific ratings are adjusted as discussed below.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Finally, it is noted that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-5 no longer utilizes Global Assessment of Functioning (GAF) scores. DSM-5 is applicable for cases certified to the Board on or after August 4, 2014. This case was certified to the Board in March 2015. Consequently, the Board will not consider GAF scores in evaluating the claim.

Facts and Analysis

At the September 2010 VA examination, the Veteran reported that his brother, an alcoholic, lived with him and that he found this stressful (VA Examination, 09/17/2010).  He had a great relationship with other family members, but still felt distant and detached from others in large part because of his experiences in combat.  He denied experiencing suicidal or homicidal ideation, audio or visual hallucinations or delusions, or impairment of his thought processes.  He was able to maintain his activities of daily living and his personal hygiene.  He had difficulty sleeping, waking up every two hours all night long, but was able to get about 6 or 7 hours of sleep per night.  He had dreams about his experiences in Vietnam approximately every two months.

At the August 2013 VA examination, the Veteran reported symptoms of chronic sleep impairment, anxiety, and mild memory loss such as forgetting names, directions, or recent events (VA Examination, 08/23/2013).  He described limited social interactions other than with his brother and sister, but did play golf with friends from high school.  He was not participating in any mental health treatment.  He reported having recurrent disturbing dreams about twice per week, waking up every 90 minutes, and having consistent irritability, fatigue, and increased memory loss.  

At the October 2015 Board hearing, the Veteran testified that he woke up every night, usually every hour, had dreams about the war, and experienced panic attacks two or three times per week (Hearing Testimony, 10/29/2015).  He stated that he was on a low-dose antidepressant, which did not work as well as it used to, but his doctor declined to increase the dose.  He was socially isolated but hypervigilant and kept two handguns in his home to protect himself.  He kept his doors locked, had bars on his doors, and had an alarm system; he seldom left the house except to shop for food and visit the doctor.

At a private psychological interview conducted in November 2015, the Veteran stated that he did not want his brother and nephew living with him, but if he did not let them stay then they would be homeless (Medical Treatment Record Non-Government, 11/30/2015).  He reported feeling homicidal ideation towards them on a regular basis, usually when they came home drunk, but stated he would never act on it due to his strong religious beliefs.  He was actively suicidal and reported having daily suicidal ideation, although he had no intention of acting on the idea because of his religious beliefs.  At the time of the examination, the Veteran appeared depressed but not psychotic, and reported that he felt detached from others and noticed a lack of meaningful relationships.  He experienced war-related nightmares, sleep difficulties, constant hypervigilance, and panic attacks two or three times per week.  He stated that these symptoms had increased since he retired, particularly the suicidal thoughts; he was frequently irritated and sometimes felt depressed.  He woke up every 30 or 60 or 90 minutes throughout the night.  He had limited social activities in his life and felt lonely as a result, and noted that going out or talking to people made him more hypervigilant.  The provider diagnosed posttraumatic stress disorder (PTSD) and major depressive disorder, both as a result of his experiences in Vietnam.

After considering all of the evidence of record and the decision of the Court, the Board finds that the Veteran's disability picture as a result of his acquired psychiatric disability is congruent with a 50 percent disability rating prior to August 23, 2013, and a 70 percent disability rating thereafter.  The August 23, 2013 VA examination clearly indicates a worsening of the Veteran's disability picture.  Prior to that examination, he denied experiencing suicidal or homicidal ideation, reported waking every two to three hours, and experienced nightmares every few months.  He reported a feeling of detachment from others but did not describe himself as isolated.  The disability picture was more consistent with reduced reliability and productivity than one of deficiencies in most areas.  In so finding, the Board has also considered the Veteran's relationship with his girlfriend, which was on and off over 11 years.  Such interpersonal problems are deemed already contemplated by the 50 percent evaluation.  Moreover, the Veteran indicated that some of the trouble in his relationship related to his own infidelity, as opposed to being purely due to PTSD symptomatology.  While the 2010 examiner noted that the Veteran's PTSD had a significant impact on his interpersonal functioning it did not prevent him from being in a longstanding (albeit off and on) relationship and the Veteran indicated good relationships with his family, aside from his alcoholic brother and nephew.

The August 2013 VA examination reflects an increased disability picture, more consistent with deficiencies in most areas, a hallmark of a 70 percent evaluation.  For example, the Veteran described leaving home only when necessary, more frequent nightmares, and decreased sleep.  He also reported frequent fatigue and consistent irritability, with recurrent instances of memory loss.

At no time on appeal does the evidence indicate that the Veteran's disability picture is one of total social and occupational impairment.  While he did report to the private mental health provider in 2015 that he had daily suicidal ideation and frequent homicidal ideation towards his brother and nephew, he also stated that there was no way he would act on these ideas because of his strong religious beliefs.  Therefore, he cannot be deemed to constitute a danger to himself or others.  In addition, the Veteran is able to still express himself articulately, is grounded in reality, and is capable of caring for himself and attending to his activities of daily living.  For all of these reasons, the Board finds that entitlement to a 100 percent disability rating for acquired psychiatric disability has not been shown.

The Board acknowledges the Court's discussion within the Memorandum Decision that indicated that the apparent weaknesses in the Board's analysis of the medical records reflected a possibility that entitlement to an extraschedular rating might be shown.  The Board has considered once again the question of whether entitlement to an extraschedular rating for acquired psychiatric disability is indicated by the record.  The Board finds no indication that the Veteran's symptoms are exceptional and not contemplated in the schedular rating criteria.  As such, it does not meet the standard for a referral for extraschedular consideration set forth in Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

The Veteran's service-connected disabilities include the following: acquired psychiatric disability, rated as 50 percent disabling; peripheral neuropathy in the left and right lower extremities, each rated as 10 percent disabling to March 25, 2016 and 40 percent thereafter; and diabetes mellitus, type II, rated as 20 percent disabling; with a combined disability rating of at least 70 percent throughout the rating period on appeal.  As such, the schedular criteria for entitlement to TDIU have been met.  The only question which remains is whether these disabilities result in the Veteran being unable to secure and maintain reasonably gainful employment.

The Veteran submitted an affidavit in December 2017 stating he had not worked since he left the Post Office in 2009 (Correspondence, 12/18/2017).  He retired from that job when he had such severe burning pain in his legs from his peripheral neuropathy that he left his job and went for medical treatment and his doctor had told him to stop working.  He still had problems with his peripheral neuropathy and frequently tripped because he could not always clearly sense the ground beneath his feet.  He could not stand or walk for longer than 15 minutes because his legs would become shaky and he would need to sit down.

A vocational rehabilitation report from February 2018 included an opinion that the Veteran was unable to secure and maintain reasonably gainful employment as a result of his service-connected disabilities (Third Party Correspondence, 02/21/2018).  The vocational expert based this opinion on the Veteran's difficulty sitting or standing for any prolonged period of time because of his peripheral neuropathy, on his need for frequent breaks to use the bathroom or test his blood sugar because of his diabetes, and on his inability to get along with other people due to his acquired psychiatric disability.  

In light of the above, the Board finds that the evidence supports the Veteran's contention that he is unable to secure and maintain reasonably gainful employment.  Therefore, the criteria for entitlement to TDIU have been met and the claim is granted.  38 C.F.R. § 4.16.



ORDER

Entitlement to a disability rating of 50 percent, and no higher, for general anxiety disorder is granted up to August 23, 2013.

Entitlement to a disability rating of 70 percent, and no higher, for general anxiety disorder is granted, as of August 23, 2013.

Entitlement to TDIU is granted. 




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


